Citation Nr: 1418522	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-13 212	)	DATE
	)
 MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability with loss of range of motion.

4. Entitlement to a disability rating in excess of 10 percent for a left knee disability with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1997.

The issue of service connection for a neck disability comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues of service connection for a right knee disability and increased ratings for a service-connected left knee disability come before the Board on appeal from a September 2008 rating decision of the RO in Waco, Texas.

The Veteran testified before the undersigned at an April 2011 Travel Board hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In August 2011, the Board remanded this matter for additional development.  Pursuant to the remand instructions, the RO obtained outstanding VA medical records and employer medical records from the United States Postal Service.  The RO contacted the Veteran to obtain private medical records from Tarpon P.A., but did not receive a response.  See August 2011, November 2012 Letters.  The RO scheduled and the Veteran attended VA post-left knee replacement examinations in November 2011 and October 2012.  The RO's actions substantially comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

Additional documents pertinent to the present appeal are in the electronic system.


FINDINGS OF FACT

1. The Veteran withdrew his claim for entitlement to service connection for a neck disability at the April 2011 Board hearing, which was held prior to the promulgation of a decision in the appeal.

2. The Veteran has a current right knee disorder that does not relate to an in-service injury or disease and did not manifest in or within a year of service.

3. The Veteran's left knee disability with instability is characterized by intermediate instability and no patellar subluxation or dislocation.

4. The Veteran's left knee disability with limited range of motion is characterized by flexion between 0 and 115 degrees with some pain, normal left knee extension without pain, and intermittent swelling.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for a grant of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3. The criteria for a disability rating in excess of 10 percent for a left knee disability with instability have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 5257 (2013).

4. The criteria for a disability rating in excess of 10 percent for a left knee disability with loss of range of motion have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

An October 2007 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The October 2007 letter also notified the Veteran of any information necessary to substantiate his claim for an increased rating for a left knee disability with instability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter informed the Veteran that he needed to provide or request VA to obtain evidence demonstrating a worsening or increase in severity of the disability at issue and that his disability rating will be determined by applying relevant diagnostic codes.  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

VCAA notice is not required for the appeal of the 10 percent disability rating assigned for a left knee disability with loss of range of motion.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that VCAA notice is not required for increased initial disability rating claims, which stem from granted claims of service connection, because the intended purpose of the notice has been fulfilled with the grant of service connection).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Thus, the duty to notify is satisfied with respect to this appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs).  In addition, the RO obtained employer medical records from the United States Postal Service, attempted to obtain records related to the Veteran's on-the-job right knee injury, and sent the Veteran three letters in an attempt to secure outstanding private medical records.
Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner reviewed the claims file, examined the Veteran, and issued an opinion that describes the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision, after the Veteran's October 2011 left knee replacement.  November 2011 and October 2012 VA Examination Reports; see Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Thus, VA has satisfied its duty to provide an adequate VA examination and opinion.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Merits of the Claims

Service Connection for a Neck Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2011 hearing, the Veteran, through his representative, stated that he was withdrawing his appeal regarding the issue of entitlement to service connection for a neck disability.  See Hearing Transcript at T. 2.  The Veteran's statement regarding his desire to withdraw his appeal was transcribed as a part of the hearing record and satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a neck disability and the appeal is dismissed.

Service Connection for a Right Knee Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a right knee disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran's service treatment records (STRs) do not document a diagnosis of or treatment for a right knee disorder in service.  His STRs document extensive treatment for left knee problems associated with his Airborne training (parachute jumps), but do not document any treatment for right knee problems.  See e.g. May1983, September 1987, December 1987, November 1991, December 1996 STRs (documenting left knee pain and limited flexion); February 1988 STRs (documenting an operation to remove a loose body from the left knee).  In July and August 1996, the Veteran reported localized right heel pain after he completed parachute training in January 1996; the pain did not extend to the right knee.  In April 1997, he noted that his "knees started giving me problems" in the same year and that he had had a "dull ache" in his joints generally since 1991, but did not indicate any treatment for right knee problems.  See April 1997 Report of Medical History.

In April 1999, the Veteran underwent a medical assessment to determine eligibility for employment as a mail carrier with the United States Postal Service.  The Veteran did not mention problems with his right knee and indicated that he was able to kneel, walk, stand, and climb without difficulty.  He was found to be "medically qualified to perform the functions of the [mail carrier] position."  

The Veteran's post-service medical records document treatment for right knee pain after an on-the-job injury in September 2007.  The Veteran tore his medial and lateral meniscus, which resulted in a medial collateral ligament sprain and underwent right knee arthroscopy with a partial medial meniscectomy to fix "a very severe lesion on the medial facet of the patella."  See November 2007 PMRs; August 2008 VA Examination Report.  The operating surgeon found significant chondromalacia of the patella.  August 2008 VA Examination Report.  Records obtained from the U.S. Postal Service do not show that the Veteran filed a worker's compensation claim in connection with his on-the-job injury.  See 38 C.F.R. § 3.708 (prohibiting compensation through VA for injuries already compensated through worker's compensation).

The Veteran's right knee surgery was successful.  By March 2008, he had met his physical therapy goals and reported doing much better with minimal discomfort.  His private physician noted that although the Veteran's ability to complete his activities of daily living remained slightly restricted, he "is ready to go back to regular activities" and released the Veteran from his care.  The physician observed that the Veteran's gait is within normal limits and that he has a full range of motion in the right knee; however, he also observed that "[b]ecause he has lost significant cartilage from his knee joint, the patient does have a permanent impairment associated with it."

In August 2008, a VA examiner opined that the Veteran's "right knee is unrelated to the left knee.  The right knee was an acute injury on his postal mail route.  This was an on the job injury not caused by the left knee."  The examiner noted that the Veteran: has pain with stiffness, instability, and swelling associated with his right knee; wears a patella-tendon band; does not experience incapacitating flare ups of right knee pain; and does not have increased limitations with repetitive use of the right knee joint.  The VA examiner diagnosed the Veteran as having medial and lateral meniscectomy and chondromalacia with chronic pain.

In November 2011, another VA examiner opined that the Veteran's right knee disability is "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner also opined that the Veteran's right knee disability is not "at least as likely as not aggravated beyond its natural progression" by the Veteran's service-connected left knee disability.  He explained that there is "no credible, peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint."  The examiner noted the Veteran's treatment for medial and lateral meniscal tears and chondromalacia patella in September 2007 and that the Veteran experienced moderate right knee pain on a daily basis and right knee effusion about twice a week.  See also October 2012 VA Examination.  He concluded that the Veteran's right knee problems relate to his September 2007 on-the-job right knee injury with chronic degenerative changes associated with aging.

The October 2012 examination report refers to diagnostic tests that are suggestive of mild degenerative arthritic changes of the right knee.  However, neither the October 2012 VA examiner nor the November 2011 VA examiner diagnosed arthritis of the right knee.  In addition, diagnostic images produced in association with the November 2011 VA examination showed that the right knee was normal.  Thus, the medical evidence does not show right knee arthritis.

The August 2008 and November 2011 VA examination reports constitute highly probative evidence that weighs against service connection for a right knee disability, to include as secondary to a service-connected left knee disorder.  The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and provided a clear explanation for their opinions.  Both VA examiners cited the Veteran's on the job accident as the cause of his right knee pain and the November 2011 examiner cited orthopedic studies to support his opinion.  Thus, the medical evidence weighs against finding that the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disability.

The evidence of record also weighs against does service connection for a right knee disability on a direct basis.  The Veteran's STRs do not indicate a right knee disorder in service and the Veteran did not have treatment for right knee problems until November 2007-10 years after separation from service in September 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  In addition, the Veteran did not report having right knee problems until after he injured his knee in Fall 2007.  Thus, the Veteran's right knee disability did not manifest in or within a year of service and does not otherwise relate to service.

The Board has considered the Veteran's statements regarding his history of right knee pain.  In October 2007, he stated that his "right knee was initially injured while in the service, but has gotten much worse since I have had to compensate for my weak left knee.  I have had a limp since my operation which has caused my right knee to become weak and cause chronic pain."  See also February 2008 Statement ("[M]y right knee is a secondary disability caused by my left knee injury.").  During the April 2011 Travel Board hearing, the Veteran testified that his right knee became strained as it overcompensated for his left knee, he began experiencing right knee pain during his deployment in Desert Storm, and that he experienced right knee pain after scaling a Humvee vehicle in service.  He also testified that a doctor has never found that his right knee compensates for his left knee and that he is not receiving medical treatment for his right knee disability.  At his October 2012 VA examination, the Veteran stated that he has had intermittent and progressively worsening mechanical right knee pain since 1991 when he sprained his right knee climbing a vehicle to physically assault a soldier who had accidentally discharged his mounted machine gun.  See also November 2011 VA Examination Report.

The fact that the STRs do not mention a right knee injury and that post-service medical records do not document right knee problems until after the Veteran injured his knee on the job in September 2007 weighs against the credibility of the Veteran's reports of ongoing right knee pain during and after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the service treatment records are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although not determinative, the fact that the Veteran regularly reported left knee problems during service indicates that he was willing and able to seek medical treatment for the likes of a right knee strain.  Consequently, the absence of any complaints of right knee pain in service is persuasive evidence that the Veteran did not experience continuous symptoms associated with his right knee during and after service and outweighs his present recollection to the contrary.

Moreover, although the Veteran is competent to report symptoms such as right knee pain, he is not competent to determine whether his current right knee disability is related to his service-connected left knee disability or to service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's right knee disability was caused or aggravated by his service-connected left knee disorder or by an in-service injury or disease is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training and experience, his assertion that his right knee disability relates to his service-connected left knee disability and to an in-service injury is not competent evidence.  Thus, the Veteran's statements are outweighed by the August 2008 and November 2011 VA opinions, which were rendered by medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the Veteran's service connection claim.  The benefit-of-the-doubt rule does not apply and service connection for a right knee disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).




Increased Ratings for a Left Knee Disorder

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2013), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 (2013) recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The RO rated the Veteran's service-connected left knee disorder as 10 percent disabling under DC 5257 (instability) and 10 percent disability under DC 5260 (functional limitation).  See 38 C.F.R. § 4.71a.  In December 2011 (subsequent to certification of this matter to the Board), the RO granted service connection for a left total knee replacement and assigned a 100 percent disability rating effective October 2011 and a 30 percent disability rating effective December 2012.

DC 5257 assigns the following ratings for recurrent subluxation or lateral instability of the knee: 10 percent for slight instability; 20 percent for moderate instability; and 30 percent for severe instability.  See 38 C.F.R. § 4.71a.

DC 5260 assigns the following ratings for limited flexion of the leg: 0 percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

DC 5261 assigns the following ratings for limitation of extension of the leg: 0 percent for extension limited to 5 degrees; 10 percent rating for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71(a).

The Veteran has multiple surgeries associated with his left knee.  In March 2000, he had left knee arthroscopy with removal of a loose body and patellofemoral debridement.  In September 2001, he had left knee arthroscopy with patellar and trochlear debridement and left anterior medial tibial tubercle elevation.  The Veteran had total knee replacement surgery in October 2011.  See December 2011 Rating Decision.

In February 2008, a VA examiner diagnosed the Veteran with degenerative arthritis and effusion of the left knee as well as degenerative changes of the menisci.  The examiner found flexion up to 120 degrees with pain at that the end of the flexion and 0 degrees of extension.  The examiner noted that the Veteran cannot flex further than 120 degrees due to his large thigh.  He also noted that the Veteran has daily pain, occasional swelling, and a limp, but no instability, excess fatigability, lack of endurance, or flare ups.  The Veteran does not use assistive devices such as braces or canes and is able to drive, perform limited work around the home, and work full time as a mail carrier.  Repetitive motion testing showed no change in range of motion, coordination, fatigue, weakness, endurance, or pain level.

In August 2008, another VA examiner examined the Veteran.  On physical examination, the Veteran's active and passive range of motion was up to 100 degrees without discomfort and up to 120 degrees with discomfort.  Flexion beyond 120 degrees was prohibited by the Veteran's large left thigh and calf.  The Veteran had increased pain with repetitive motion (as evidence by facial grimacing), but no loss of motion, weakness, fatigability, or incoordination.  

During the August 2008 VA examination, the Veteran reported that he experienced left knee pain on a daily basis as well as intermittent swelling, instability, and locking of the left knee.  He wears a patella tendon strap and has increased pain with repetitive weight bearing use.  He also reported that he walks 3 miles a day, is able to stand/walk for up to 50 minutes at a time, misses approximately one day of work every 6 months due to knee pain, and can perform his activities of daily living independently.  The Veteran reported bicycling, walking his dogs, and performing yard work in his non-work hours as well as no increased pain with repetitive use or incapacitating flare-ups.

The Veteran had an additional VA examination in October 2012.  The examiner noted that the Veteran has osteoarthritis of the left knee and that he had a left knee replacement in October 2011.  He was unable to test anterior and posterior instability, but found normal medial-lateral instability and no history of patellar subluxation or dislocation.  He also found that left knee flexion was up to 115 degrees with pain at 115 degrees and that left knee extension was not limited and without pain.  Repetitive-use testing of the left knee showed a post-test flexion of 125 degrees-10 degrees greater than the Veteran's initial flexion of 115 degrees-and the Veteran's muscle strength appeared normal on flexion and extension.  The VA examiner observed that pain, swelling, and deformity resulted in some functional loss of the left knee and that the Veteran experienced pain on palpitation of the left knee as well as chronic pain associated with his meniscectomy and left knee arthroscopic surgeries.  He also observed that the Veteran had no additional limitation in range of motion of the left knee following repetitive testing, normal muscle strength, and no residuals from his October 2011 left knee replacement surgery.  

The VA examiners' clinical findings do not support a disability rating greater than 10 percent under DCs 5257, 5260, or 5261.  VA examination reports show no more than slight instability and/or subluxation of the left knee and no dislocation of the left knee.  The reports also show flexion up to at least 115 degrees and no limits on extension.

The VA examiner's clinical findings also do not support a rating in excess of 10 percent for functional loss due to weakened movement, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 43.  Repetitive-motion tests in February 2008 found no change in range of motion, coordination, fatigue, weakness, endurance, or pain level.  Similar tests performed in August 2008 showed pain with repetitive motion, but no loss of motion, weakness, fatigability, or incoordination upon repetitive testing.  At the time, the Veteran reported walking three miles a day, walking/standing for up to 50 minutes at a time, missing one day of work every six months due to left knee pain, and remaining active during non-work hours.  See August 2008 VA Examination Report.  In October 2012, the Veteran reportedly had some functional loss due to pain, swelling, and deformity, but repetitive tests showed no additional limitation in range of motion.  Thus, the objective examination findings, in combination with the Veteran's stated ability to stand and walk for significant periods, weigh against a higher rating for a left knee disability based on functional loss.

Moreover, the RO's December 2011 rating decision compensated the Veteran for limitations due to extension and/or functional loss that manifested after October 2011.  38 C.F.R. § 4.71a.  The rating decision assigned a 100 percent disability rating for a service-connected left total knee replacement from October 2011 to December 2012 and a 30 percent disability rating thereafter.  38 C.F.R. § 4.71a, DC 5055.

DC 5055 provides that knee replacements warrant a 100 percent rating for one year following implantation of the prosthesis and a minimum 30 percent rating following the one-year period.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity after the one-year period.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, or 5262.  Id.

Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's left knee disability under DC 5055 and under DCs 5256, 5261, or 5262 would compensate the Veteran's symptoms twice.  Similarly, because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's left knee disability under DC 5055 and under the Deluca criteria would also lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2013).

Accordingly, a rating in excess of 10 percent based on limited extension (DC 5261) and/or functional loss (DCs 4.40, 4.45) is prohibited after October 2011 because these factors have already been compensated under DC 5055.  38 C.F.R. § 4.71a.  Because the Veteran has no residuals from his November 2011 left knee replacement surgery he does not qualify for a higher rating under DC 5055.  See October 2012 VA Examination Report.

The Board has considered whether a higher rating is warranted under other DCs.  See DC 5256 (ankylosis of the knee); DC 5258 (dislocation of semilunar cartilage); DC 5259 (removal of semilunar cartilage); DC 5261 (limitation of extension); DC 5262 (nonunion or malunion of the tibia and fibula); or DC 5263 (genu recurvatum).  38 C.F.R. § 4.71a.  These DCs do not allow for a rating in excess of 10 percent for left knee instability and/or for limited range of motion and are therefore not applicable.

Further, the Veteran's statements regarding his left knee symptoms and functional limitations do not warrant a higher rating due to instability and/or limited functioning at any time during the pendency of the appeal.  To the extent that these statements conflict with the objective medical findings stated above, they do not constitute probative evidence of additional disability.

At the April 2011 Board hearing the Veteran testified that he had recently received a series of three injections to help control his left knee pain, continued to take pain medication for left knee pain, and had difficulty bending but not straightening his left knee.  He testified that he wears a knee brace and that although sometimes his left knee "feels like it stops working" due to a lack of muscle control, he has not fallen due to left knee instability.  Similarly, during the October 2012 VA examination, the Veteran reported that he experiences bilateral swelling of the knees every 4-6 weeks for 3-4 days at a time and has rare episodes of knee instability.

The Veteran is competent to report symptoms such as knee pain, see e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  When his statements regarding his symptoms are viewed collectively with the medical evidence, his reported symptomatology is consistent with a ten percent rating for instability and for limited range of motion.  In addition to clinical findings showing flexion up to 115 degrees, no limits on extension, and intermittent instability, the Veteran's statements that he is able to walk and stand for significant periods as well as kneel, bend, and/or climb on a regular basis to perform his job as a mail carrier, indicate that his overall level of disability is not worse than what is contemplated by a 10 percent rating and that a higher rating under the DeLuca criteria is not warranted.  See USPS Records (showing that the Veteran was employed as a mail carrier through at least January 2013).

The Veteran does not allege, and the record does not otherwise show, that he is unable to engage in substantially gainful employment due to his left knee disability either by itself or with other service-connected disorders.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted).

The evaluation of the Veteran's left knee disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, it follows that an assigned rating may not completely account for each claimant's circumstances even though it is adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a  claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If the second step is satisfied, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

A comparison of the Veteran's left knee disability and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's symptoms-limited flexion, chronic pain and pain with movement, intermittent swelling, instability, and locking, and a left leg limp-are contemplated by the applicable DCs.  See 38 C.F.R. §§ 4.71a, DCs 5055, 5256-63.  Moreover, the Veteran's left knee disability has not prevented him from continuing to complete his duties as a mail carrier.  See April 1999 United States Postal Service Records.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  

The preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply and entitlement to an increased rating for service-connected left knee instability and limited range of motion is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

The claim for entitlement to service connection for a neck disability is dismissed. 

Service connection for a right knee disability is denied.

A disability rating in excess of 10 percent for a left knee disability with loss of range of motion is denied.

A disability rating in excess of 10 percent for a left knee disability with instability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


